Citation Nr: 1244074	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  08-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that rating decision, the RO denied reopening the Veteran's claim for service connection.

This case was the subject of Board remands dated in August 2011 and December 2011.

In its August 2011 remand, the Board directed that the Veteran be scheduled for an outstanding video hearing request.  The Veteran later provided testimony at a September 2011 hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

In addition, December 2011, the Board found that new and material evidence had been submitted to reopen the claim for service connection for bilateral hearing loss, but remanded the merits of the claim for further development.  The case has since been returned to the Board for appellate review.  

A review of the Virtual VA paperless claims processing system includes documents pertinent to the present appeal and not contained in the paper claim file.  

In December 2011, the Board also observed that the issue of entitlement to service connection for tinnitus had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue of entitlement to service connection for tinnitus, and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran claims that he is entitled to service connection for bilateral hearing loss because it was incurred during service.  He has asserted that has had this disorder since his military service.  As part of his September 2011 Board hearing, the Veteran testified that he had noise exposure during service and was not provided ear protection. 

The Veteran is considered competent to relate a history of noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  Indeed, he has been awarded the Combat Infantryman Badge, which indicates that he engaged in combat with the enemy, and his service personnel records show that he served as a light weapons infantryman and indirect fire infantryman.  As such, there is satisfactory evidence that the Veteran had noise exposure consistent with the circumstances, conditions, or hardships of his service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).  However, section 1154(b) serves only to relax the evidentiary burden to establish the incurrence of a disease or injury in service.  It does not provide a substitute for medical-nexus evidence. See Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

The Veteran was afforded a VA examination in February 2012 to determine whether he has current hearing loss that is related to his military noise exposure.  The examiner reviewed the claims file and noted the Veteran's in-service noise exposure.  A physical examination revealed hearing loss in both ears as defined by 38 C.F.R. § 3.385; however, the examiner diagnosed the Veteran with normal hearing in the right ear noting a mild to moderate high frequency sensorineural dip peaking at 4000 Hertz and recovering to mild above that and asymmetrical mild low frequency hearing loss in the left ear.  Moreover, the examiner opined that the Veteran's bilateral hearing loss was not due to his military service.  In doing so, the VA examiner noted that the Veteran's service treatment records were devoid of any instance of unilateral acoustic trauma and that the Veteran had normal symmetrical hearing at separation.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Upon review, the February 2012 VA examiner's opinion does not appear to provide a clear rationale or explanation for two reasons.  

First, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Second, Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  In this case, there does appear to be a possible "notch," but the VA examiner did not address that finding.

For these reasons, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's bilateral hearing loss.  As noted above, the law does not necessarily require that hearing loss manifest in service.  Upon remand, the examiner should address whether in-service noise exposure could cause the Veteran to progressively lose his hearing over the years.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In addition, the examiner should comment on whether or not a "notch" indicating noise-induced right ear hearing loss was present in the review of the audiograms of record.  See Training Letter 10-02.

In addition, as previously noted, the Veteran's Virtual VA paperless claims file includes documents pertinent to the present appeal that are not contained in the paper claim file.  Since the receipt of those records, a supplemental statement of the case (SSOC) was not issued, and the appellant did not submit a waiver of the RO's initial consideration of the evidence.  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made. 

Finally, while this case is in remand status, the RO should obtain the Veteran's updated private and VA treatment records.  See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss. After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file. 

A specific request should be made for any outstanding VA medical records.

2.  The RO should refer the Veteran's claims folder to the February 2012 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service personnel and treatment records, post-service medical records, and assertions. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge, and he did engage in combat with the enemy, as demonstrated by his award of the Combat Infantryman Badge. 

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

In rendering his or her opinion, the examiner should comment as to whether a notch indicating noise-induced right hearing loss is present, and if so, the significance of such a finding in relation to his military service.   Additionally, if the examiner finds that the varying degree of hearing loss between the ears is significant, he or she should explain that determination in the context of how hearing loss from noise exposure normally develops or presents.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).






